Citation Nr: 0119365	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  99 - 18 013A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for residuals of a head 
injury.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty from January 16, 1968, to 
January 26, 1971, including service in the Republic of 
Vietnam from August 18, 1968, to August 14, 1969.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of May 1999 from the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO)  which denied the veteran's claims 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD) and for residuals of a head injury.  

This matter was previously before the Board in March 2000, at 
which time it was remanded to the RO for purposes of 
affording the veteran a requested hearing before a traveling 
Member of the Board.  The veteran had specifically requested 
a hearing in St. Louis. Missouri rather than Chicago.  The 
veteran subsequently withdrew requested personal hearing 
before a RO Hearing Officer instead of before a Member of the 
Board.  The veteran was notified by letter, directed to his 
address of record, that the hearing was scheduled to be held 
on June 4, 2001 at the St. Louis RO.  The veteran failed, 
without explanation, to report for the scheduled hearing.

The veteran's representative has provided an informal hearing 
brief acknowledging the veteran's failure to appear for the 
scheduled hearing, summarizing the veteran's contentions, and 
citing applicable law and regulations.  The Board has 
carefully reviewed this presentation as well as the remainder 
of the record in this case.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the veteran of required 
information and evidence and duty to assist the veteran in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.  

2.  The veteran did not engage in combat against the enemy 
while serving in the Republic of Vietnam.  

3.  The record includes no verified in-service stressor.

4.  The evidence of record indicates that the veteran 
sustained a head injury in January 1971, while on active 
duty.  

5.  No competent medical evidence has been submitted which 
indicates that there are any current residuals of the January 
1971 in-service head injury.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 1991);  
38 C.F.R. §§ 3.303, 3.304 (2000).

2.  Residuals of a head injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991);  38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
PTSD and for residuals of a head injury claimed to have been 
sustained at Fort Carson, Colorado, while in active duty.  


In essence, the veteran contends that he was exposed to 
traumatic stressors while serving in the Republic of Vietnam, 
including being aboard an aircraft which was shot down.  He 
has alleged that he has nightmares and flashbacks of being 
shelled and of the death of a friend who stepped on a mine.  
He veteran additionally contends that he experiences 
headaches; impaired vision, memory and concentration; and 
eye, ear and neck pain as a result of an in-service head 
injury. 

In the interest of clarity, the Board will initially review 
rhe evidentiary and procedural history of this case.  The law 
and VA regulations applicable to the issues on appeal will 
then be briefly set forth.  Finally, the Board will analyze 
the veteran's claims and render a decision. 

Evidentiary and Procedural History

Service history

(i.)  Service personnel records

The veteran served on active duty from January 16, 1968, to 
January 26, 1971, including service in the Republic of 
Vietnam from August 18, 1968, to August 14, 1969.  

The veteran's service administrative and personnel records 
show that he completed basic training and Advanced Individual 
Training at Fort Leonard Wood, Missouri, in May 1968.  He 
then attended general vehicle repairman school at Fort Knox, 
Kentucky, where he was assigned military occupational 
specialty (MOS) 63C, before being assigned to Vietnam in July 
1968.  He joined Co. C, 2nd Battalion, 13th Artillery (105mm 
Howitzer, Towed), Vietnam Artillery Field Force II, in the 
Republic of Vietnam on August 18, 1968, where he served as a 
general vehicle repairman until August 28, 1968.  On August 
28, 1068, the veteran was assigned to the Headquarters and 
Headquarters Company (HHC), 53rd General Support Group, Vung 
Tau, where he served as a senior wheeled vehicle mechanic 
(63B).  On April 4, 1969, the veteran was reassigned to 
Headquarters, Vung Tau Sub Area Command (VTSAC), as a vehicle 
driver (64B), where he served until departing the Republic of 
Vietnam on August 14, 1969.  The veteran spent his remaining 
term of service as a recovery vehicle repairman (63F) with 
the Headquarters and Headquarters Battery, 6th Battalion, 20th 
Artillery, at Fort Carson, Colorado.  Under his enlistment 
contract, he was scheduled to be separated from service on 
January 15, 1971.

The veteran's DD Form 214 shows that he received the National 
Defense Service Medal, the Vietnam Service Medal with 4 
Bronze Service Stars, the Vietnam Campaign Medal with 60 
Device, and the Vietnamese Cross of Gallantry with Palm.  In 
addition, that document shows that he was voluntarily 
retained in service for medical care.  His MOS at the time of 
service discharge was general vehicle repairman (63C). 

(ii.)  Service medical records

The veteran's service entrance examination, conducted in 
December 1967, disclosed no pertinent abnormalities.  His 
head, face, neck, and scalp were normal; his visual acuity 
was 20/20 on the left and 20/40 on the right; he wore glasses 
for reading; and his psychiatric and neurological systems 
were normal.  

Following service entry on January 16, 1968, the veteran 
underwent ophthalmologic screening on January 22, 1968, with 
findings of a left exotropia combined with a secondary 
amblyopia (strabismus), and visual acuity of 20/20 on the 
right and 20/60 on the left.  No entries were made to the 
veteran's service medical records between July 1968 and 
October 1968.  An entry in January 1970 shows that the 
veteran complained of severe headaches and an upset stomach 
after completing physical training.  He was diagnosed with 
gastritis and returned to duty.  

The veteran's service medical records are silent for 
complaint, treatment, findings or diagnoses of an acquired 
psychiatric disability during his period of active service.  

A report of medical history, prepared by the veteran on 
January 7, 1971, at Fort Carson, Colorado in connection with 
his service separation examination, cited a history of 
frequent and severe headaches, dizziness and fainting spells, 
eye trouble, ear, nose and throat trouble, high blood 
pressure, cramps in the lags, a history of broken bones, 
bone, joint or other deformity, back trouble, frequent 
trouble sleeping, frequent or terrifying nightmares, nervous 
trouble, and excessive drinking.  His service separation 
examination, conducted on January 7, 1971, disclosed no 
abnormalities of the head, neck, face, ears, or eyes; his 
visual acuity was 20/20, bilaterally; his hearing acuity was 
within normal limits, bilaterally; and his neurological and 
psychiatric systems were normal.  

Dental records dated January 14, 1971, show that the veteran 
fractured an upper front tooth (#10) in a fight, and that he 
was to return to the dental clinic after the swelling receded 
for a post and crown.  That same day, the veteran executed a 
request that he be maintained on active duty beyond the 
scheduled expiration of his term of service for continuing 
medical care or hospitalization.  On January 15, 1971, the 
veteran executed a Statement of Medical Condition showing 
that he underwent a separation medical examination more than 
three working days prior to his departure, and that there had 
been no change in his medical condition.  On January 22, 
1971, the veteran was seen in the dental clinic at Fort 
Carson, Colorado, where he received a post and crown implant 
to #10.  A Disposition Form (DA Form 2496), dated January 25, 
1971 and signed by an Army Medical Corps officer, certified 
that the veteran was fully qualified physically to separate 
from the Army.    

Post-service history

The record is silent for any pertinent medical treatment of 
the veteran between January 25, 1971 and November 18, 1997.  

The veteran's original application for VA disability 
compensation benefits (VA Form 21-526), with attachments, 
received at the RO on December 11, 1997, sought service 
connection for PTSD and for residuals of a head injury 
sustained in "1969"  and treated at the Base Hospital, Fort 
Carson, Colorado.  The veteran reported no postservice 
treatment for either of those disorders.  

In an accompanying statement, the veteran asserted that he 
injured his head while assigned to the Headquarters and 
Headquarters Battery, 6th Battalion, 20th Artillery, at Fort 
Carson, Colorado; and that he was retained in service and 
treated at the Base Hospital, Fort Carson.  He further 
asserted that he experienced PTSD stressors while assigned as 
a motor sergeant with the 1st Logistical Command at Vung Tau, 
Republic of Vietnam, from August 14, 1968, to August 14, 
1969; that while he was at the Bien Hoa reception station on 
his first day incountry, the base was shelled and he was 
pushed into a foxhole and did not have weapons to fight back.  
He further related that in August 1968, while being 
transported from Bien Hoa in a C-130 transport, the plane was 
shot down, but no one was killed; and that during Christmas 
1968, the base at Vung Tau was shelled almost constantly 
throughout most of the night, although no one was killed.  He 
related that he experiences nightmares and flashbacks about 
being shelled; that he was seeking treatment at the VAMC in 
St. Louis, Missouri.  

VA outpatient clinic records from the VAMC in St. Louis, 
dated from November 18, 1997, to March 28, 1998, show that 
the veteran was seen November 18, 1997, complaining of PTSD 
and stating that he felt very jumpy, slept with a gun, woke 
up from dreams, and had attempted to choke his wife.  The 
veteran offered a history of broken ribs in a motor vehicle 
accident in 1993, a hydrocele in 1993, bursitis of the right 
elbow in 1995, an appendectomy and vasectomy in 1996, and 
ethanol abuse with blackouts until discontinuing alcohol use 
six years previously.  He complained of back, neck and chest 
pain.  Examination disclosed that he was oriented and alert, 
and that his head was normocephalic and atraumatic, his 
pupils were equal and equally reactive to light and 
accommodation, with equal ocular movement, and his tympanic 
membranes were light, bilaterally.  No motor, sensory or 
reflex deficits were found.  He was referred for evaluation 
and possible treatment with a provisional diagnosis of PTSD.  

VA outpatient clinic records dated November 28, 1997 show 
that the veteran complained of back and knee pain, decreased 
energy, daily frontal headaches into the ears, and occasional 
blurring of right eye vision.  Examination disclosed that his 
head was normocephalic and atraumatic, and his pupils were 
equal and equally reactive to light and accommodation, with 
equal ocular movement.  Neurological examination revealed a 
normal gait, with no sensory or reflex deficits, and he was 
able to tandem walk and to on his heels with increased lumbar 
pain.  Records dated February 2, 1998, show that the 
veteran's pupils were equal and equally reactive to light and 
accommodation, with equal ocular movement; and cerumen was 
present in the left external auditory canal while the right 
was clear.

VA outpatient psychiatric evaluation of the veteran on 
February 10, 1998, showed that the veteran was married, 
employed, and had earned a GED certificate.  The veteran 
related that he went to the VAMC facility in November with 
complaints of trouble sleeping, dreams of someone trying to 
follow him, and waking with his hands on his wife's throat as 
if he were trying to choke her, and was referred to the 
psychiatric clinic for evaluation.  The examiner took a 
family, social, and medical history.  The veteran related 
that he served with the Army in Vietnam in 1968-1969, and 
that his son joined the service and was killed in Iraq in 
April 1991.  He stated that he had experimented with drugs 
but not used them regularly, and that he was formerly an 
alcoholic, with auditory hallucinations, but had discontinued 
drinking six years earlier.  The veteran related that he had 
a hereditary hearing problem shared by his father and 
brother.  Mental status examination disclosed that the 
veteran was alert and well oriented, with a mildly blunted 
affect and mood, and fair insight and judgment.  He denied 
delusions, auditory or visual hallucinations, or suicidal or 
homicidal ideation.  The assessment was sleep disorder - 
nightmares, and the veteran was prescribed Tranzadone and 
Paxil.  

A VA psychiatric examination was conducted at the VAMC in St. 
Louis in April 1998.  The veteran related that while he was 
in Vietnam, he regularly drove back and forth to Saigon for 
supplies and had to deal with ambushes; that the most 
terrifying thing that happened was seeing a friend get blown 
up when he stepped on a land mine.  He stated that he started 
psychiatric treatment at the VAMC, St. Louis, in 1998; that 
he had formerly experienced nightmares of being in firefights 
with Viet Cong; and that his nightmares had ceased with the 
recent use of medication.  He was noted to have back pain and 
multiple sources of somatic discomfort.  

Mental status examination revealed that the veteran was 
alert, well-oriented, and mild-mannered, with a euthymic mood 
and a calm affect, and normal attention, concentration, and 
impulse control.  His thought processes were within normal 
limits, insight and judgment were retained, and there was no 
evidence of delusions.  It was noted that his sleep had 
formerly been disrupted by dreams with Vietnam content.  The 
impression was PTSD, delayed, and his Global Assessment of 
Functioning (GAF) Score was 95, indicative of an individual 
with no symptoms and superior functioning in a wide range of 
activities, with life's problems never seeming to get out of 
hand, sought out by others because of his many positive 
qualities.  

In a September 10, 1998, letter, the RO submitted information 
to the United States Armed Forces Center for Research of Unit 
Records (USASCRUR), including the veteran's name, social 
security number, service number, military occupational 
specialty, duty assignment, dates of active service, and 
dates of Vietnam service, together with copies of the 
veteran's service personnel file, DD Form 214, stressor 
statement, and report of VA psychiatric examination to the 
USASCRUR, requesting verification of the veteran's stressor 
stories.  That letter further summarized the veteran's 
statements that he had been on a C-130 aircraft that had been 
shot down; that he was shelled on his first day in country in 
Vietnam and on Christmas 1968; that he had to deal with 
ambushes while driving back and forth to Saigon; and that he 
had seen an unnamed friend blown up when he stepped on a land 
mine.  

In a September 1998 letter from the Director, USASCRUR, he 
explained that USASCRUR provided documented information to 
support veterans' claims of involvement in stressful 
incidents while serving in the military, but did not provide 
stressors since it was impossible for that organization to 
determine whom the veteran knew or what he personally 
witnessed.  It was further stated that USASCRUR did not 
provide general historical documentation nor copies of 
records for large periods of time without a specific 
incident.  

A subsequent letter from the Director, USASCRUR, dated May 
14, 1999, enclosed copies of Operational Reports - Lessons 
Learned (OR-LL) for the 2nd Battalion, 13th Artillery, the 
veteran's first unit of assignment during Vietnam, for the 
period ending October 31, 1968, as well as Daily Staff 
Journals submitted by the 2nd Battalion, 13th Artillery, for 
August 22 and 31, 1968.  It was noted that the August 22, 
1968, Daily Staff Journals showed that the 2nd Battalion, 
13th Artillery, received incoming rounds at 1810 hours; 
however, there was no damage.  In addition, mortar attacks 
and small arms fire directed at the 2nd Battalion, 13th 
Artillery, were documented on August 31, 1968.  Although a 
mortar and rocket attack at Bien Hoa was documented on August 
31, 1968, USASCRUR was unable to verify that such was the 
incident mentioned by the veteran.  

Further, extracts from Operational Reports - Lessons Learned 
submitted by the 11th Armored Cavalry Regiment (11th ACR) for 
the period ending October 31, 1968, showed that Viet 
Cong/North Vietnamese Army activity peaked in the Bien 
Hoa/Long Binh area in late August and early September 1968, 
when Bien Hoa Airbase received four rocket attacks between 
August 22 and September 8, 1968.  It was noted that in order 
to research specific combat incidents and casualties, or to 
obtain morning reports from the National Personnel Records 
Center (NPRC), additional information was needed, to include 
the most specific dates possible, type and location of the 
incident, numbers and full names of casualties, unit 
designations to the company level, and other units involved.  
In addition, it was stated that, in order to conduct 
meaningful research, the veteran must provide USASCRUR the 
"who, what, where and when" of each stressor.  

A rating decision of May 27, 1999, denied the veteran's 
claims for service connection for PTSD and for residuals of a 
head injury.  The veteran was notified of those decisions by 
RO letter of June 9, 1999, with a copy of the rating 
decision.
In his substantive appeal, received in September 1999, the 
veteran offered additional contentions and details with 
respect to his claimed stressors and residuals of a head 
injury.  He asserted that he sustained a head injury when he 
was pushed into a post during a barracks fight in January 
1971; that he was treated at the Fort Carson Hospital or base 
dispensary, or a Fort Carson local hospital; that he 
experiences headaches; ear, eye and neck pain; and impaired 
vision, memory, and concentration related to that head 
injury.  He further stated that he served in Vietnam with the 
U.S. Headquarters, 1st Logistics Command; that he has PTSD as 
a result of emotional and psychological wounds sustained in 
Vietnam; that he has trouble remembering or recalling exact 
details due to severe trauma and emotion block related to 
PTSD; and that he had tried for years to block out the 
details of the painful events.  

In addition, the veteran asserted that he was aboard a C-130 
which received damage from enemy fire and was forced to land, 
and that he was traumatized and feared for his life.  He 
stated that his previous assertion that the plane was "shot 
down" is not exactly what happened.  Further, he stated that 
on August 14,1968, his first day in Vietnam, he was not 
"pushed", but was ordered by a superior to get into a 
foxhole, without a weapon; that he could hear shelling in the 
vicinity; and that he was frightened and experienced feelings 
of great distress, trauma, and helplessness.  In addition, he 
stated that in approximately December 1968, a buddy of his, 
who may not have been in his unit but with whom he served, 
stepped on a land mine and was blown apart before his eyes 
(emphasis in original).  He related that while he did not 
know the exact date or the individual's name, he was still 
his friend, and that he had nightmares of this event.  

In addition, the veteran related that on the night of 
Christmas of 1968, he heard shelling most of the night, which 
"did not actually hit anywhere near [his] unit" (emphasis 
in original), but caused him fright, unbearable anxiety, and 
fear for his life.  He expressed the opinion that there 
should be a record of the shelling that night "somewhere 
near [his] unit."  In summary, he stated that he had 
suffered greatly and his life had been permanently scarred by 
these traumatizing and life-changing events; that that he had 
lost two families in 1968 and in 1983 because of this trauma; 
that his current family and marriage suffers from his PTSD 
and alcoholism; that his condition has affected his work, 
causing lost time and diminished efficiency; that he 
experiences depression, constant anxiety, suspiciousness, 
some sleep impairment and memory loss; that he has barricaded 
his doors, slept with weapons, dove under the bed at the 
sound of a car's backfire or the sound of blasting at the 
local quarry, and tried to strangle his wife "during a 
flashback."  


As noted in the Introduction, following remand by Board 
decision of March 31, 2000, the veteran failed, without 
explanation, to report for a scheduled personal hearing 
before an RO Hearing Officer on June 4, 2001.  An informal 
hearing presentation which was submitted by the veteran's 
service organization representative in July 2001 cited the 
veteran's contentions that he was exposed to enemy mortar, 
rocket, and small arms fire on a number of occasions, causing 
him to fear for his life; that he experiences flashbacks, 
nightmares, and intrusive thoughts of his war-related 
experiences; that he was on a C-130 which was downed by enemy 
fire, which was a very traumatic experience although no one 
was killed; and that he was treated for a head injury while 
on active duty.  

Relevant Law and Regulations

Service connection - in general

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303(a) 
(2000).  

Notwithstanding the lack of a diagnosis of a disorder during 
service, service connection may still be granted if all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 1991);  38 C.F.R. § 3.303(d) (2000);  
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Combat status

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).  
Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d) (2000).  

The specific evidentiary standards and procedures in  
38 U.S.C.A. § 1154(b) only apply once combat service has been 
established.  In the absence of any definition of 

the phrase or its terms in any applicable statute or 
regulation, the ordinary meaning of the phrase "engaged in 
combat with the enemy" requires that the veteran have 
personally taken part in a fight or encounter with a military 
foe or hostile unit of instrumentality.  The phrase would not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the 
enemy.  The issue must be resolved on a case-by-case basis, 
assessing the credibility, probative value, and relative 
weight of each relevant item of evidence.  VAOPGCPREC 12-99 
(Oct. 18, 1999).  

Service connection - PTSD

Specific VA regulations pertain to service connection for 
PTSD.

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In  Zarycki v. Brown, 6 Vet. App. 91 (1993) the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under  
38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993). The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much. Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's MOS to 
determine 
if he engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory", i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  Zarycki, 6 Vet. App. at 98.

In  Kessel v. West, 13 Vet. App. 9 (1999), the Court observed 
that the import of the statute is ascertained when viewed in 
the context of comparing the evaluation of the merits of the 
claim of a non-combat veteran and a combat veteran.  A non-
combat veteran's claim must be denied if the preponderance of 
the evidence is against the claim.  By preponderance of the 
evidence is meant that the truth of the fact in controversy 
is "more likely than not."  See Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  Conversely, a combat veteran's 
claim cannot be denied unless there is "clear and convincing 
evidence" to the contrary as to the service incurrence or 
aggravation element.  By "clear and convincing" is meant 
that there is a "reasonable certainty of the truth of the 
fact in controversy."  See Vanerson v. West, 12 Vet. App. 
254 (1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89 (1994).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio, 9 Vet. App. at 166 
(1996).  Further, an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  Moreau v. 
Brown, 9 Vet. App. at 395-96 (1996);  Cohen v. Brown, 10 Vet. 
App. 128 (1997).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 1991).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b);  38 C.F.R. § 3.102 (2000). In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed.Cir. 1997) and cases cited therein.  
Particularly with respect to a veteran's hearing testimony, 
although the Board is obligated to consider such testimony, 
in evaluating such testimony it may consider such factors as 
self interest.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) [interest may affect the credibility of testimony]; 
cf. Pond v. West, 12 Vet. App. 341, 346 (1999).  

Analysis

Initial matter - duty to assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  First, VA has a duty to 
notify the appellant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  
In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

The record shows that upon receipt of the veteran's 
application for service connection for PTSD and for residuals 
of a head injury on December 11, 1997, an RO letter of 
February 23, 1998, informed the veteran that additional 
evidence was needed to process his claims, and that the RO 
had requested his service medical records and all records 
from the VAMC, St. Louis.  He was also informed that the RO 
had scheduled VA examinations to evaluate his claimed 
disabilities, of the importance of reporting for the 
scheduled examinations, and of the consequences of failure to 
report.  

The RO subsequently obtained the veteran's complete service 
medical records and service administrative and personnel 
records, as well as all VA outpatient treatment records from 
the VAMC in St. Louis, including the John Cochran division.  
In September 1998, the RO provided all available information 
and identifying data associated with the veteran's claimed 
stressors to the United States Armed Services Center for 
Research of Unit Records (USASCRUR), seeking verification of 
the stressor stories.  A response to that request was 
received at the RO on May 21, 1999.

A rating decision of May 27, 1999, denied the veteran's 
claims for service connection for PTSD and for residuals of a 
head injury.  The veteran and his representative were 
notified of that action by RO letter of June 9, 1999, with a 
copy of the rating decision, which notified the veteran of 
the issues addressed, the evidence considered, the 
adjudicative actions taken, the decisions reached, the 
reasons and bases for the decisions, his right to appeal that 
determination and to have a personal hearing, and the time 
limit in which to do so.  Following receipt of his notice of 
disagreement, the veteran was provided a statement of the 
case on August 26, 1999, which notified him of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decisions reached, the pertinent law and 
regulations, the reasons and bases for the decisions, his 
responsibility to submit evidence to support his claims, and 
VA's obligation to assist him by obtaining existing VA and 
non-VA medical and other evidence, including evidence in the 
possession of governmental authorities, that is pertinent and 
specific to his claims.  

The veteran perfected his claim by submitting a substantive 
appeal on September 22, 1999, with a request for a travel 
Board hearing.  With that document, he submitted a statement 
correcting and elaborating upon his claimed stressors, the 
residuals of his claimed inservice head injury, and the 
industrial impairment resulting therefrom.  As noted, his 
claim was remanded to the RO by Board order of March 2000 in 
order to hold the requested personal hearing.  The veteran 
subsequently withdrew his request for a travel Board hearing, 
and requested a personal hearing before an RO Hearing 
Officer.  Although the veteran was notified by RO letter of 
May 15, 2001 that the hearing was scheduled on June 4, 2001, 
at the St. Louis RO, the veteran failed, without explanation, 
to report for the scheduled hearing.  

A Statement of Accredited Representative in Appealed Case (VA 
Form 646) was received, citing the evidence and the 
provisions of  38 C.F.R. § 3.304(f) (2000).  The veteran was 
notified by RO letter of January 25, 2000, that his case was 
being transferred to the Board for review, and that he had 
the right to submit additional 
evidence, change his representative, or request a hearing 
before the Board, and the time limit for doing so.  An 
informal hearing brief, prepared by the veteran's service 
organization representative on July 21, 2001, acknowledged 
the veteran's failure to appear for the scheduled hearing, 
summarized the appellant's contentions, called attention to 
the stressors claimed by the veteran and the medical 
evidence, and requested that all reasonable doubt be resolved 
in the veteran's favor.  

The Board's review of the record shows that the RO has 
obtained the veteran's complete service medical, 
administrative and personnel records, and all private and VA 
medical evidence identified by the appellant.  In addition, 
the veteran underwent VA neurological evaluations in November 
1997 and February 1998, a VA psychiatric evaluation in 
February 1998, and a VA psychiatric examination in April 
1998, and the RO has attempted to verify the veteran's 
claimed stressors through the USASCRUR.  

VA has no outstanding or unmet duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the rating decision, 
statement of the case, supplemental statement of the case, RO 
letters sent to the appellant, and Board remand order 
informed him of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements.  The appellant has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the determination of his claims, or asked that 
any additional evidence be obtained.  The RO requested all 
relevant treatment records identified by the appellant, and 
the appellant was informed in various letters what records 
the RO was requesting.  Further, all current medical evidence 
identified by the veteran has been obtained.  As detailed 
above, the veteran has been accorded ample opportunity to 
present evidence and argument in support of his claims.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit 
flowing to the veteran);  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  


1.  Entitlement to service connection for post-traumatic 
stress disorder.

As discussed by the Board above, in order for service 
connection to be awarded for PTSD, three elements must be 
present: (1) a current medical diagnosis of PTSD; (2) combat 
status or, if combat status is not found, credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the claimed in-service stressor. 
38 C.F.R. 3.304(f); Moreau v. Brown, 9 Vet. App. 389 (1996).


(1)  Diagnosis of PTSD

The factual background reported shows that the veteran has 
received an assessment of sleep disorder - nightmares on 
psychiatric evaluation in February 1998, and an impression of 
PTSD, delayed onset, on VA psychiatric examination in April 
1998.  The February 1998 evaluation includes no reference to 
combat, stressors, or combat dreams or ideation, and no 
diagnosis of PTSD, while the April 1998 report is based upon 
the veteran's alleged stressors and self-report of 
symptomatology.  

The veteran's representative urges the Board to look at the 
entire record, which includes the above-cited diagnosis of 
PTSD.  The Board agrees that this is the correct course of 
action.  See 38 U.S.C.A. § 7014(a).  Based on the April 1998 
diagnosis, the first requirement  of  38 C.F.R. § 3.304(f), a 
diagnosis of PTSD, has arguably been met.    

(2)  Combat status or corroboration of stressors  

The next questions which must be resolved in this decision 
are whether the veteran is a combat veteran and, if not, 
whether he sustained a qualifying stressor within the 
requirements of  38 C.F.R. § 3.304(f).  Without combat status 
or corroboration of a qualifying stressor, the matter of the 
validity of a diagnosis of PTSD is irrelevant.  See Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996);  Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]. 

(i.) Combat status

The record shows that the veteran was assigned to Co. C, 2nd 
Battalion, 13th Artillery (105mm Howitzer, Towed), Vietnam 
Artillery Field Force II, in the Republic of Vietnam on 
August 18, 1968, where he served as a general vehicle 
repairman until August 28, 1968, a period of 10 days.  He has 
reported no stressful events while assigned to Co. C, 2nd 
Battalion, 13th Artillery.  On August 28, 1968, the veteran 
was assigned to the Headquarters and Headquarters Company 
(HHC), 53rd General Support Group, Vung Tau, where he served 
as a senior wheeled vehicle mechanic (63B).  On April 4, 
1969, the veteran was reassigned to Headquarters, VTSAC (Vung 
Tau Sub Area Command), where he served as a vehicle driver 
(64B) until departing the Republic of Vietnam on August 14, 
1969.  There are no medals or awards indicative of combat 
status in the official records and there is no evidence in 
the official records that the veteran was assigned to any 
other units except those noted, or that he performed any 
other duty other than his MOS except during the period he was 
assigned as a vehicle driver.  

Applying the directives of the Zarycki decision, which have 
been discussed above, the Board first finds that the 
appellant is not a veteran of combat.  Although the veteran 
served in Vietnam, his military personnel and medical records 
do not indicate that he participated in combat.  The veteran 
is not in receipt of decorations or awards suggestive of 
combat status.  Although his DD Form 214 shows that he was 
awarded the National Defense Service Medal, such was awarded 
to all personnel for honorable active service for any period 
between January 1, 1961 and August 14, 1974.  See Manual of 
Military Decorations and Awards, 6-1 (Department of Defense 
Manual 1348.33-M, July 1990).  The Vietnam Service Medal 
(including appurtenances such as Service Stars or Bronze 
Service Stars) awarded to the veteran was awarded to all 
members of the Armed Forces of the United States serving at 
any time between July 4, 1965, and March 28, 1973, in 
Thailand, Laos, or Cambodia or the airspace thereover in 
direct support of operations in Vietnam, without regard to 
actual combat exposure.  Id. at 6-1.  Similarly, a Republic 
of Vietnam Campaign Medal was awarded to all service 
personnel within the cited theater, and it is not 
determinative of combat participation.  See Army Regulation 
672-5-1, 28.  In some cases, a foreign government, or one of 
its officials, decides for any number of reasons that a 
particular unit should receive some symbol of gratitude.  The 
selected unit then receives a number of the particular awards 
or decorations for distribution among its personnel and no 
guidelines are provided as to how the individual recipients 
are selected.  A common example of this type of decoration is 
the Republic of Vietnam's "Cross of Gallantry" or "Cross 
of Gallantry with Palm."  Despite their names, these 
decorations were presented for both combat and non-combat 
service.  Thus, great care must be exercised in associating 
combat exposure with the recipient of foreign awards and 
decorations, and each case should be considered on its 
individual merits.  In the instant appeal, the veteran has 
not stated that he engaged in combat against the enemy while 
in the Republic of Vietnam, but claimed that he was awarded 
the Cross of Gallantry with Palm "for [his] service in 
Vietnam."  [Statement of veteran received December 11, 
1997.]

The veteran's service personnel records indicate that he did 
not have a combat-related military occupational specialty, 
and he did not serve in a position while in Vietnam where he 
would have expected to have been exposed to combat.  The 
veteran was trained as a general vehicle repairman.  Although 
the veteran has related that he "had to deal with ambushes 
while driving back and forth to Saigon," there is no 
evidence to support any finding that the veteran was ever 
exposed to combat, and the record fails to disclose any 
allegation by the veteran that he carried or fired a weapon 
while in Vietnam.  

As a general matter, reliance upon the records of the service 
department is now well settled.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997); Spencer v. West, 13 Vet. App. 376, 
380 (2000);  Venturella v. Gober, 11 Vet. App. 340, 341 
(1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994) [all for 
the general proposition that service department findings 
relative to an individual's service are "binding on the VA 
for the purposes of establishing service in the U.S. Armed 
Forces"].  In this matter, there is no reason to question 
the appellant's military service records as to their 
accuracy.  Sarmiento v. Brown, 7 Vet. App. 80, 82-83 (1994).  
These records indicate that the appellant served as a general 
vehicle repairman (63C), wheeled vehicle repairman (63B), and 
vehicle driver (64B) while in the Republic of Vietnam, and do 
not indicate that he participated in or was exposed to any 
combat-related activity.  

The Board is aware that the veteran claims that he 
experienced shelling in the vicinity while at the reception 
station in Bien Hoa on his first night in Vietnam; that in 
August 1968 he was aboard a C-130 that was forced down by 
damage from enemy fire; that he saw a friend killed when he 
stepped on a land mine; and that he heard shelling most of 
the night of Christmas 1968 which "did not actually hit 
anywhere near [his] unit."  As discussed above, it is the 
Board's responsibility to evaluate the credibility and 
probative value of proffered evidence in relation to the 
record in its whole.  See, e.g., Owens v. Brown, 7 Vet. App. 
429, 433 (1995);  Guimond v. Brown, 6 Vet. App. 69, 72 
(1993);  Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  The 
Board places very little weight on the veteran's self-serving 
statements of exposure to shelling, of the death of a friend 
who he could not name in a mine detonation, or of being 
aboard a C-130 forced down by damage from enemy fire.  Not 
only may the veteran's memory be dimmed with time, but self 
interest may play a role.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [interest may affect the credibility of 
testimony].  The Board finds that the veteran's statements 
are outweighed by his official service records, which are 
devoid of reference to participation in combat or to combat 
exposure.  Credible supportive evidence of combat experience 
is accordingly lacking in this case.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994). 

In summary, the Board finds that the preponderance of the 
evidence of record does not indicate that the veteran served 
in combat in Vietnam.  See VAOPGCPREC 
12-99, (October 18, 1999) [holding that the determination of 
whether a veteran "engaged in combat with the enemy" 
depends on multiple factors, including the requirement that 
the veteran participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case by 
case basis].

(ii.)  Corroboration of stressors

As discussed immediately above, the Board has determined that 
the veteran is not a veteran of combat.  In order to grant 
service connection for PTSD to a non-combat veteran, such as 
the veteran, there must be credible evidence to support the 
veteran's assertion that the stressful events occurred.  The 
Board emphasizes that a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997);  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

As is alluded to above, if the claimed stressor is not 
combat-related, "the veteran's lay testimony regarding in-
service stressors is insufficient, standing alone, to 
establish service connection and must be corroborated by 
'credible evidence'," Doran v. Brown, 6 Vet. App. 283, 289 
(1994); see also Kessel, supra.

In this case, traced to its roots, the sole source of the 
veteran's reported stressors, without exception, is the 
veteran himself.  Despite the efforts of the RO to obtain 
specific information from the veteran and from the USASCRUR, 
there has been obtained no credible evidence to substantiate 
the veteran's claimed stressors.  There is no corroboration 
of any of the veteran's claimed stressors, in particular his 
assertions of being aboard a C-130 aircraft which sustained 
battle damage which forced it to land, the death of a friend 
in a mine detonation, and the claim of having to "deal 
with" ambushes while driving back and forth to Saigon, 
largely because the veteran has not provided VA with 
sufficient detail to attempt to corroborate these claimed 
stressors.  He has, instead, merely proffered vague and 
general statements concerning his alleged stressors, without 
names, dates, units of assignment or other required 
information.  

The USASCRUR was unable to verify the veteran's alleged 
stressors at the Bien Hoa reception center on August 14, 
1968, his first day in Vietnam; the C-130 episode; the death 
of the unnamed "friend" who was allegedly killed by a land 
mine; or the shelling somewhere near the veteran's post at 
Vung Tau on the night of Christmas 1968.  As was discussed in 
the USASCRUR letter of September 16, 1998, it is impossible 
for that organization to determine whom the veteran knew or 
what he personally witnessed.  

The Board wishes to make it clear that it was incumbent on 
the veteran to provide stressor information which was 
specific enough to allow for corroboration.  He has failed to 
do so.  The Court has held that "[t]he duty to assist is not 
always a one-way street. If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

The Board notes in passing that this case in some ways 
resembles Hayes v. Brown, 5 Vet. App. 60 (1993).  The 
appellant in Hayes, who served in Vietnam in an non combat 
job, alleged various stressors, including undergoing rocket 
attacks and witnessing a (named) friend killed.  The 
appellant in Hayes provided vague and incomplete information 
concerning his alleged stressors.  In affirming the Board's 
decision to deny the appellant's claim for service connection 
for PTSD, the Court referred to "the limited information 
provided to VA by appellant".  See Hayes, 5 Vet. App. at 68.  
So it is in this case.  Indeed, it appears that Hayes 
provided more specific information to VA than has the veteran 
in this case.  

The Board regards the veteran's April 1998 statement to a VA 
psychiatric examiner that he had to "deal with" ambushes 
while driving back and forth to Saigon as an equivocation, 
particularly in light of the absence of any claim that he 
carried or fired a weapon while in Vietnam, or the absence of 
any reference to ambushes in the veteran's stressor statement 
or in his substantive appeal.  Further, in his substantive 
appeal, the veteran acknowledged that a portion of the 
information provided in his initial stressor letter was 
incorrect.  

The Board notes that the service administrative records 
establish that veteran was assigned to Co. C, 2nd Battalion, 
13th Artillery, from August 18, to August 28, 1968, where he 
served as a general vehicle repairman, and that the veteran 
has not alleged that he experienced any stressors during that 
period.  The 2nd Battalion, 13th Artillery (105mm Howitzer, 
Towed), was a part of Vietnam Artillery Field Force II, and 
served in the Republic of Vietnam from October 1965 to March 
1970, with primary posting at Phu Loi during the period that 
the veteran was assigned to that unit.  Shelby S. Stanton, U. 
S. Army Vietnam Order of Battle, 99, US News Books (1981).  
While documentation obtained from the USASCRUR shows that the 
Co. C, 2nd Battalion, 13th Artillery, moved to Cu Chi by 
convoy on August 18, 1968, to Tay Ninh by air the following 
day, and to Fire Support Base Buell III by convoy on 
September 1, 1968, there is no documentation or other 
evidence that such unit came under fire during the period 
that the veteran was assigned to that unit.  

The veteran's service administrative records show that on 
August 28, 1968, the veteran was assigned to the Headquarters 
and Headquarters Company (HHC), 53rd General Support Group, 
located at Vung Tau, which provided supply and maintenance in 
the III Corps Tactical Zone, where he served as a senior 
wheeled vehicle mechanic (63B).  On April 4, 1969, the 
veteran was reassigned to Headquarters, VTSAC (Vung Tau Sub 
Area Command), as a vehicle driver (64B), where he served 
until departing the Republic of Vietnam on August 14, 1969.  
Id, page 195.

There are no medals or awards indicative of combat status in 
the official records and there is no evidence in the official 
records that the veteran was assigned to any other unit 
except as is shown, or that he performed any other duty other 
than his MOS apart from the period he was assigned as a 
vehicle driver.  None of the stressors claimed by the veteran 
have been confirmed, namely the report of shelling in the 
vicinity of the Bien Hoa reception center on August 14, 1968, 
the day he arrived in Vietnam, the death of a friend in a 
mine detonation, the C-130 incident, or the shelling on 
Christmas of 1968, which the veteran has acknowledged "did 
not actually hit anywhere near [his] unit."(emphasis in 
original)  

In short, none of the veteran' alleged stressors have been 
corroborated.  The second prong of the 38 C.F.R. § 3.304(f) 
analysis has not been satisfied.

(3)  Causal nexus

The third prong of the 38 C.F.R. § 3.304(f) analysis is 
whether there exists medical evidence of a causal nexus 
between symptoms of the veteran's currently diagnosed PTSD 
and the claimed in-service stressors.  However, in the 
absence of corroborated stressors, and such medical evidence 
does not avail the veteran.  See Moreau v. Brown, 9 Vet. App. 
389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described].  

The Board notes in passing, moreover, that while the April 
1998 VA examination resulted in a clinical impression of 
PTSD, there was no explicit statement that associated that 
diagnosis with stressors claimed to have been experienced in 
Vietnam.  There is no medical evidence which provides a link 
between the veteran's uncorroborated Vietnam stressors and 
symptoms of his diagnosed PTSD, including having to deal with 
ambushes and seeing a friend get blown up when he stepped on 
a land mine, which as indicated above have been discounted by 
the Board as not being corroborated.  Although the veteran 
additionally stated on VA psychiatric examination in April 
1998 that he has nightmares of being in firefights with Viet 
Cong, no such dreams were cited in his stressor statement or 
in his substantive appeal, and there is in fact no evidence 
or assertion that the veteran ever actually participated in 
such firefights.  The clinical impression of PTSD which has 
been made appears to have been merely based on the veteran's 
reports of "dreams of Vietnam content."  

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  The benefit sought on appeal is 
accordingly denied.

Entitlement to service connection for residuals of a head 
injury.

The veteran has contended that he sustained a head injury 
while on active duty.  He asserts, in particular, that such 
injury was sustained in a January 1971 barracks fight at Fort 
Carson when he was pushed into a post.  He further alleges 
that current residuals  include headaches; ear, eye and neck 
pain; impaired vision (including occasional blurred vision in 
the right eye); and impairment of memory and concentration.    

The veteran's service medical records indicate that he 
sustained a fracture of tooth #10 in a fight at Fort Carson 
on January 14, 1971.  Arguably, this is evidence of a head 
injury, and the report is consistent with the veteran's 
statement to the same effect.  However, aside from the 
fractured tooth, no other problems were recorded.  The 
veteran was voluntarily retained on active duty, and 
underwent restoration of the fractured tooth by post and 
crown in January 22, 1971.  On January 15, 1971, the veteran 
executed a statement showing that his medical condition had 
not changed since his service separation examination on 
January 7, 1971.  On January 25, 1971, the day prior to the 
veteran's separation from service, an Army physician 
certified that the veteran was fully qualified physically to 
separate from the Army.  

The Board observes in passing that in the report of medical 
history prepared by the veteran on January 7, 1971 in 
connection with his service separation examination, he 
responded affirmatively to questions concerning frequent and 
severe headaches, dizziness and fainting spells, eye trouble 
and ear, nose and throat trouble [he also responded 
affirmatively to a number of other questions].  
Interestingly, however, those complaints were made prior to 
the alleged in-service head injury.  In any event, none of 
those claimed problems were identified on clinical evaluation 
of the veteran, either on separation physical examination or 
thereafter.

Crucial to the outcome of this case, a service connection 
claim must be accompanied by evidence which establishes that 
the claimant currently has the claimed disability.  See 
Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed per 
curiam,  78 F.3d 604 (Fed. Cir. 1996);  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In the instant appeal, the medical evidence includes no 
diagnosis involving residuals of a head injury, and he does 
not meet the minimum requirements for an allowance of service 
connection for such disability in the absence of such 
diagnosis.  See, e.g., Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection may not be granted unless the 
claimed disability currently exists]. 

There is no medical evidence of any current residuals of the 
alleged 1971 head injury.  The record is silent for 
complaint, treatment, findings or diagnoses of any of the 
claimed residuals of the head injury.  Examinations of the 
veteran on November 18 and 28, 1997, and on February 2, 1998, 
show that his head was normocephalic and atraumatic, no head 
or facial scars were noted, and his pupils were equal and 
equally reactive to light and accommodation, with equal 
ocular movement.  Further, neurological examination of the 
veteran on November 28, 1997 was unremarkable, disclosing a 
normal gait with no sensory or reflex deficits.  

The VA outpatient treatment records, dated from November 1997 
to March 1998, including the reports of VA neurological 
evaluations of the veteran in November 1997 and February 
1998, disclosed no neurological or ophthalmologic deficits, 
impairment of auditory or visual acuity, or trauma or 
pathology of the head or face.  No impairment of memory or 
concentration was shown on the veteran's VA psychiatric 
evaluation in February 1998 or his VA examination in April 
1998, and his complaints as to the existence of those 
deficits is not supported by any objective clinical findings 
or competent medical evidence or opinion.  

While the veteran has asserted that he now experiences 
headaches; ear, eye and neck pain; impaired vision; and 
impairment of memory and concentration related to that in-
service head injury, none of there have been medically 
verified.  It is now well established that laypersons without 
medical training, such as the veteran, are capable of 
testifying as to symptoms, but not as to the proper 
diagnosis, cause or date of onset or cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
Grottveit v. Brown,  5 Vet. App. 91, 93 (1993).  

The Board is of course aware of evidence of dental trauma 
during service.  However, there is no evidence of any 
resulting dental defect currently, and the   veteran does not 
appear to so contend. 

In short, the veteran's claim fails because there is no 
competent medical evidence of any residuals of the claimed 
January 1971 head injury.  The only evidence in support of 
the veteran's claim are statements of the veteran himself, 
which as explained above are not probative.  Under the 
statutory and case law, it is clear that a fundamental 
element of a claim for service connection is competent 
evidence of "current disability."  See Rabideau and Brammer, 
supra.  A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  See Degmetich, supra.  As the Court 
has held, the regulatory definition of "disability" is the 
"...impairment of earning capacity resulting from such 
diseases or injuries and their residual conditions..." 38 
C.F.R. § 4.1 (2000); Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  No such disability has been medically identified in 
this case, despite clinical evaluation of the veteran on a 
number of occasions.

In short, for the reasons and bases discussed above, it is 
the conclusion of the Board that the evidence preponderates 
against the veteran's claim of entitlement to service 
connection for residuals of a head injury.  The benefit 
sought on appeal is accordingly denied. 


ORDER

Service connection for PTSD is denied.

Service connection for residuals of a head injury is denied. 



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

